DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Regarding claims 6-7, limitation of “obtaining a first keyword form the digital signal by the voice recognition circuit” has a grammatical problem, in which it appears that word “form” should be “from” according to the context of the claim(s) and will be interpreted as so hereinafter.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by SHENHAV (US 2014/0006825) or, in the alternative, under 35 U.S.C. 103 as obvious over SHENHAV in view of WOO et al. (US 2019/0066680) hereinafter referenced as WOO.
As per claim 1, SHENHAV discloses ‘systems and methods to wake up a device from a power conservation state’ (title), comprising:
providing electric power to a wake-up assembly (read on a combined mechanism of managing ‘depletion of mobile battery capacity’ and processing ‘wake-up signal’ including ‘power management  module’ and/or other related modules/elements worked in ‘stand by or low power state’, in a broad sense) of the electronic device (‘any variety of mobile and/or stationary electronic devices’), wherein the electronic device is in a sleep (or ‘low power or non-processing’, or ‘stand by’) state (or ‘mode’) (p(paragraph)14, p18, p22, p34); 
obtaining (‘receive’) a wake-up signal (or ‘sound signal matching a wake-up phrase’) by the wake-up assembly (same above) and performing a wake-up procedure (read on a ‘process’ to  ‘determine’ the ‘sound signal’ matching ‘a wake-up phrase’ and/or its ‘verification’, or to ‘determine’ the ‘received signal associated with the sound’ being ‘indicative of probability’ that ‘matches a wake-up phrase’, or to ‘implement speech recognition engine that interprets the acoustic signals’ as ‘words’ by ‘applying known algorithms, models’ such as ‘HMM’), (p14, p34, p36, p40); 

performing (or ‘running’) a voice assistant procedure (read on one of ‘applications’/ ‘services’ including/using ‘speech recognition’, ‘TTS and voice recognition functionality’, ‘speech and/or voice recognition on any received audio signal from the mobile device’, ‘verification’ of determined ‘wake-up phrases’, or a combination thereof, in a broad sense) by the processor (such as ‘212’) and the communicatively connecting (receiving/transmitting from/to) to a voice assistant server (read on ‘a recognition server 204’) by the communication module (same above), (p14, p16, p32, p44).  
It is noted that (i) when the limitation of ‘obtaining a wake-up signal by the wake-up assembly and performing wake-up procedure’ is broadly interpreted as the processing step being  performed at least in part on/in the device (wherein the other part(s) may be performed on the server), the teachings of SHENHAV for the rejection are satisfied the claimed limitation (so as being rejected under 35 USC 102 as stated above). 
In the alternative, when the limitation is narrowly interpreted as the processing step being entirely performed on/in the device, it is unclear that teachings of SHENHAV could definitely/fully satisfy/cover (at least not expressly disclose) this narrowly interpreted feature/function of the limitation.  However, the same/similar concept/feature is well known in the art as evidenced by WOO who in the same field of endeavor, discloses ‘method of activating 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of SHENHAV and WOO together by providing a mechanism of obtaining a wake-up signal by detecting/ determining wake word (or wake-up phrase) in a voice input (such as by matching stored wake word and using wake word detection component(s) including an auxiliary processor when a main processor in sleep state) in/on the device so as to activate (“performing a wake-up procedure”) a voice recognition service (including speech to text) and/or interwork with voice-processing server (or voice assistant server) for further voice/speech processing and voice/speech 
As per claim 4 (depending on claim 1), SHENHAV or SHENHAV in view of WOO further discloses “the wake-up assembly is a voice recognition circuit (read on ‘speech recognition engine’ and/or a mechanism of processing ‘received sound’ by ‘using voice/speech recognition functionality’), the wake-up signal is a voice signal (read on one of ‘audio input’, ‘sound signal’, ‘acoustic signals’ received from ‘microphones’) and performing the wake-up procedure by the wake-up assembly (same above) further comprises: comparing (or matching) a similarity degree (such as ‘probability of a match’) between the voice signal and a stored voice signal after the voice recognition circuit obtains the voice signal; and generating a wake-up result (such as ‘an initial assessment’ or the ‘match’ and/or ‘determination’ result) when the similarity degree is greater than or equal to a default value (such as ‘a predetermined probability threshold level’), wherein the wake-up result is configured to indicate that the wake-up signal passes the wake-up procedure (read on ‘…indicative of a probability greater than a predetermined probability level that the sound matches a wake-up phrase’, as to perform the wake-up procedure as stated above)”, (SHENHAV: p14 p34, p36-p38, p40-p45; WOO: p10,66-p69).  
As per claims 9 and 12, they recite a device (apparatus). The rejection is based on the same reasons described for claims 1 and 4 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Claim Rejections - 35 USC § 103
Claims 2-3, 8, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SHENHAV in view of WOO. 
As per claim 2 (depending on claim 1), SHENHAV in view of WOO further discloses that “the wake-up assembly is an identification assembly (such as ‘speaker identification module’), the wake-up signal (‘user input’ including ‘at least one of wake word, a touch, and a button’) is an identity verification signal (such as received from ‘a fingerprint sensor’), and the wake-up procedure is an identity verification procedure (such as ‘combining the voice frequency and the image’)” (WOO: p44, p66, p74, p79, p155, by given above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that fingerprint sensor would be used for detecting and identifying fingerprint image (i.e. fingerprint recognition/verification) of the user/speaker using the device similar to use image from camera (i.e. an image sensor), so as to combine teachings of SHENHAV and WOO together by providing a mechanism of detecting and identifying a touch (i.e. fingerprint) input signal received from a fingerprint sensor so as to determine/verify a user/speaker (such as fingerprint recognition/verification, with or without combining voice recognition) of using the device (i.e. identity verification procedure), as claimed, for the purpose (motivation) of improving user’s convenience for a voice recognition service system (WOO: col. 2, lines 17-18).  In addition, its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claim 3 (depending on claim 2), the rejection is based on the same reason described for claim 2, because it also reads on the limitations of claim 3.
As per claim 8 (depending on claim 1), SHENHAV in view of WOO further discloses that “activating a voice receiver (read on a mechanism of receiving ‘voice input’, such as together with the main processor’ when ‘the main processor is in an active state’, so that, by given above combined teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the auxiliary processor could control minimum required function(s)/elements for processing received voice input when main processor/major parts of the device in sleep state, and control (by activating or waking up), together with main processor, other/more/full function(s)/elements of the voice receiving mechanism (voice receiver) for processing received voice input including ‘anti-aliasing’, ‘noise cancellation’ and/or ‘noise reduction, as claimed, for which corresponding implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.
As per claims 10-11 (depending on claim 9), they recite a device (apparatus). The rejection is based on the same reason(s) described for claims 2-3 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
claim 16 (depending on claim 9), SHENHAV in view of WOO further discloses that “the electronic device is a laptop” (WOO: p36).

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHENHAV in view of WOO as applied to claims 1 and 9, and further in view of PARK et al. (US 2018/0211665) hereinafter referenced as PARK. 
As per claim 5 (depending on claim 1), SHENHAV in view of WOO further discloses that “the wake-up assembly comprises a directional microphone (‘250’), an analog-to-digital converter (or ‘ADC’), and a voice recognition circuit (read on ‘speech recognition engine’, a mechanism of processing ‘received sound’ by ‘using voice/speech recognition functionality’, ‘voice identification module’, or a combination thereof), and the wake-up procedure further comprises: obtaining (‘received’) a wake-up voice (‘audio and/or sound inputs’) by the directional microphone; converting the wake-up voice into a digital signal (read on input voice/sound after ‘ADC’) serving as the wake-up signal by the analog-to-digital converter (same above) [when a loudness of the wake-up voice is greater than a threshold value]; and determining whether the digital signal conforms to (matches) a stored digital signal (read on ‘associated temporal and/or spectral signal representations of those wake-up phrase’) by the voice recognition circuit (same above)”, (SHENHAV: Fig. 2, p40-p45, p47; WOO: Fig. 2, p66-p74). But, SHENHAV in view of WOO does not expressly disclose a condition of using the wake-up signal “when a loudness of the wake-up voice is greater than a threshold value.”  However, the same/similar concept/feature is well known in the art as evidenced by PARK who in the same field of endeavor, discloses performing ‘voice recognition’ on received ‘voice input(s)’ from ‘microphone’ to determine whether ‘specific word(s)’ is included ‘in the voice inputs’ for 
As per claim 6 (depending on claim 5), SHENHAV in view of WOO and PARK further discloses:
…obtaining a first keyword (such as ‘wake-up word’ or ‘wake word’) [form] (from) the digital signal (such as ‘converted voice signal’, as stated above) by the voice recognition circuit (same above);
obtaining a second keyword (such as stored ‘wake-up word’ or ‘wake word’) from the stored digital signal (same above) by the voice recognition circuit; 
obtaining a similarity degree (such as ‘probability of a match’) between the first keyword and the second keyword by the voice recognition circuit (same above), (also see SHENHAV: p51; WOO: p67-p68); and 

As per claim 7 (depending on claim 5), SHENHAV in view of WOO and PARK further discloses:
obtaining a first keyword (such as ‘wake-up word’ or ‘wake word’) [form] (from) the digital signal (such as ‘converted voice signal’, as stated above) by the voice recognition circuit (same above);
obtaining (‘convert’) a first voiceprint (read on ‘voiceprint’ reflecting ‘frequency spectrum information’ converted ‘from the user’s voice input’) from the digital signal (same above) by a voiceprint recognition circuit (read on corresponding mechanism of ‘performing voiceprint identification’), (PARK: p54-p55, p73, p158); 
obtaining a second keyword (such as stored ‘wake-up word’ or ‘wake word’) from the stored digital signal (same above) by the voice recognition circuit; 
obtaining a second voiceprint (read on ‘voiceprint’ related to ‘frequency spectrum information corresponding to various characters’ stored ‘memory’) from the stored digital signal by the voiceprint recognition circuit; (PARK: p54-p55, p73, p158);
obtaining a first similarity degree (such as ‘probability of a match’) between the first keyword and the second keyword by the voice recognition circuit (same above), (also see SHENHAV: p51; WOO: p67-p68); 

wherein generating a wake-up result (such as a result of the ‘match’, or determining to ‘wake up’ some elements of the device’) by the voice recognition circuit (same above) when the similarity degree (same above) is greater than or equal to a default value (such as ‘a predetermined probability threshold level’) [and the second similarity degree is greater than or equal to a second default value,] wherein the wake-up result is configured to indicate (‘indicative of) that the digital signal conforms to (‘matches’) the stored digital signal, (SHENHAV: p36-p38, p45, p50-51; WOO: p66-p74; PARK: p54-p55, p73, p158).  
SHENHAV in view of WOO and PARK does not expressly disclose “obtaining a second similarity degree between the first voiceprint and the second voiceprint” and the generating a wake-up result also in condition: “when the second similarity degree is greater than or equal to a second default value”.  However, it is noted that (i) the claimed limitations are not specifically described by the specification either; and (ii) SHENHAV discloses voice recognition with probability measure (similarity degree) for matching/determining wake-up word (see above) and PARK teaches performing ‘voiceprint identification (for determining ‘specific user’) in substantially the same manner as voice recognition (for recognizing ‘specific word’ as ‘wake up word’) (PARK: p55-p57).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that obtaining probability of a match (first similarity degree) for first and second keywords would be used in the same way for first and second voiceprints, so as to combine teachings of SHENHAV, WOO and PARK together by providing a mechanism of obtaining probability of a match (first similarity degree) between the first and second voiceprints (in the same/similar way as used for 
As per claims 13-15 (depending on claim 9), the rejection is based on the same reason described for claims 5-7 respectively, because it also reads on the limitation(s) of claims 13-15 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 

QH/qh
March 24, 2021
/QI HAN/Primary Examiner, Art Unit 2659